[Cite as State ex rel. Burrington v. Saffold, 2014-Ohio-939.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100845


                                  STATE EX REL.
                               PATRICK BURRINGTON

                                                                RELATOR
                                                      vs.

                     HONORABLE SHIRLEY SAFFOLD


                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                           Motion No. 471928
                                            Order No. 472567

        RELEASE DATE:                March 7, 2014
FOR RELATOR

Patrick Burrington, pro se
Inmate No. 641-115
Trumbull Correctional Institution
P.O. Box 901
5701 Burnett Road
Leavittsburg, Ohio 44430


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., P.J.:
       {¶1} Patrick Burrington has filed a complaint for a writ of mandamus. 1

Burrington seeks a writ of mandamus in order to compel Judge Shirley Strickland Saffold

to render a ruling with regard to a pending motion for jail-time credit filed in State v.

Burrington, Cuyahoga C.P. No. CR-552822. We decline to issue a writ of mandamus.

       {¶2} Attached to Judge Saffold’s motion for summary judgment is a copy of a

judgment entry, journalized on January 21, 2014, that demonstrates that Burrington has

been granted 37 days in jail-time credit. Burrington’s request for a writ of mandamus is

moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d

278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450

N.E.2d 1163 (1983). In addition, any error associated with the calculation of jail-time

credit must be addressed through an appeal. State ex rel. Britton v. Foley-Jones, 8th

Dist. Cuyahoga No. 73646, 1998 Ohio App. LEXIS (Mar. 5, 1998); State ex rel. Spates v.

Sweeney, 8th Dist. Cuyahoga No. 71986, 1997 Ohio App. LEXIS 1516 (Apr. 17, 1997).

       {¶3} Accordingly, we grant Judge Saffold’s motion for summary judgment. Costs

to Judge Saffold. Costs waived. The court directs the clerk of court to serve all parties


       1
          A review of the complaint discloses that Burrington also seeks a writ of procedendo, as
premised upon a pending petition for postconviction relief, and a writ of habeas corpus, premised
upon unlawful imprisonment. A review of the docket in the underlying criminal action demonstrates
that Burrington has not filed a petition for postconviction relief. In addition, one of the basic
requirements for the issuance of a writ of habeas corpus is that, regardless of where the petitioner was
convicted, the petition can only be brought and proceed in the county where he is actually
incarcerated. Bridges v. McMackin, 44 Ohio St.3d 135, 541 N.E.2d 1035 (1989). This court does
not possess the authority to order the release of a person from prison unless the prison lies within our
territorial jurisdiction, which is Cuyahoga County. State ex rel. Durham v. Wilson, 8th Dist.
Cuyahoga No. 85928, 2005-Ohio-757. Since Burrington is not incarcerated within Cuyahoga
County, we lack the jurisdiction to address the petition for a writ of habeas corpus.
with notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Writ denied.




LARRY A. JONES, SR., PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
TIM McCORMACK, J., CONCUR